DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 1/27/2021. Claims 1-20 are pending, claims 1, 2, 4, 15 and 19 were amended by applicant, and no claims were added or cancelled in the amendment.

Response to Amendment
The amendment filed on 1/27/2021 has been entered. 
The previous objections to the drawings and the specification are withdrawn in view of the 1/27/2021 amendments to the specification. 
The previous rejections of claims 1, 10-11, 14-15 and 17-19 under 35 U.S.C. 101 are withdrawn in view of the 1/27/2021 amendments to the claims.
The previous rejections of claims 1-20 under 35 U.S.C. 112(b) are withdrawn in view of the 1/27/2021 amendments to the claims.

Response to Arguments
Applicant's arguments filed 1/27/2021 with respect to the objections to the drawings and the specification have been fully considered and are persuasive.
Applicant's arguments filed 1/27/2021 with respect to the rejections of claims 1, 10-11, 14-15 and 17-19 under 35 U.S.C. 101 have been fully considered and are persuasive. As noted in the previous office action, claim 2, which depends directly from inter alia, “executing a neural network program and at least one checker neural network on an available computational hardware component” is not an abstract idea that is performed entirely in the human mind and the judicial exception is integrated into a practical application. Regarding the rejections of claims 1, 10-11, 14-15 and 17-19 under 35 U.S.C. 101, applicant states, “The claims have been amended to include features of claim 2” (applicant’s remarks, page 9). Based on the amendments to independent claims 1, 15 and 19 to incorporate the above-noted limitation of claim 2, the rejections of claims 1, 10-11, 14-15 and 17-19 35 U.S.C. 101 are withdrawn.
Applicant's arguments filed 1/27/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.
Applicant's arguments filed 1/27/2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been carefully and fully considered, but are not persuasive. Applicant’s amendments have necessitated the claim objections and rejections under 35 U.S.C. 103 discussed below.
With reference to amended claim 1, applicant asserts “Sakaguchi in view of Jin does not teach or suggest ‘selectively replicating a neural network by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation; and when the checker neural network is employed, executing a neural network program and at least one checker neural network on an available computational hardware component’, as recited in exemplary claim 1.” (applicant’s remarks, page 10, emphasis in original). 
not features recited in the claims), applicant further asserts “In an exemplary embodiment of the claimed invention, the claimed invention includes a technique for reducing the cost of N modular redundancy (N-MR) for neural networks through selective replication. The system employs i) the use of small neural network checkers ("checker neural networks") and i) [sic – ii)] selective N-MR applied only to critical computations” Id. 
As a preliminary matter, the examiner respectfully notes that the above-quoted embodiment (particularly the emphasized/emboldened language) is not recited in any of applicant’s pending claims. Second, as discussed in the section 112(b) rejections in the previous office action regarding the term "critical computation", the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification includes several references to “critical computations” (See, e.g., paragraphs 1, 5, 12 and 19 that merely repeat the claim language. Applicant’s specification does mention that “Criticality information is determined statically by an analysis of the neural network to determine which neurons contribute maximally to the overall network output” and “Such criticality may be determined when training the neural network. Moreover, such criticality can be overall or partial.” (See, paragraphs 27 and 29). However, the specification fails to explicitly define what is meant by the above-noted “critical computations” or provide a standard for ascertaining the requisite degree of criticality in the term "critical”. Therefore, one of ordinary skill in the art would not be able to ascertain what “critical computations” or “selective N-MR applied only to critical 
Lastly, with apparent reference to amended independent claims 1, 15 and 19, applicant further asserts “The cited art, even if combined, does not teach or suggest selective application of the technology only to predetermined computations. There is nothing selective taught in the cited art” before concluding “that there are elements of the claimed invention that are not taught or suggested by the prior art of record.” (applicant’s remarks, pages 10-11).
Accordingly, applicant appears to argue that the above-noted claim limitations that recited in amended independent claims 1, 15 and 19, i.e., “employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation” and “when the checker neural network is employed, executing a neural network program and at least one checker neural network on an available computational hardware component” (incorporated from claim 2) are not taught in the portions of the Sakaguchi and Jin references cited in the previous Office Action. The examiner respectfully disagrees and points applicant to the below discussion of Sakaguchi and Jin.
In particular, regarding the “selectively replicating a neural network” recited in independent claims 1, 15 and 19, the examiner points to paragraphs 30 and 146 of Sakaguchi, which disclose that “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability] and “in the only a more important specific bit (for example, the high-order bit) among all the bits is made redundant … as compared with a case where all the bits are made redundant” [i.e., selectively replicating/triplexing more important components of a neural network]). The examiner also points to pages 29, 55, 167 and 201 of Jin, which disclose “replicating a seed network, to enhance partial fault tolerance (PFT) of ANNs [artificial neural networks] … requires a large amount of redundancy even if the size of the seed network (which get replicated) is kept minimal”, “Replicating a seed network also requires a large amount of redundancy”, “given the prominent footprint percentage of neuron units in ARANN [Autonomously Reconfigurable ANN], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating all other components (e.g., controller, memories, or other logics) in a conventional triple modular redundant manner … for a centralized neural network design, it is … expensive to replicate a large portion of the ANN system” and “some inactive neurons will be gradually removed or certain synaptic weights will be eliminated in a selective and orderly fashion.” [i.e., selectively, cost-effectively replicating components/neurons/weights of a neural network].
Additionally, regarding the “employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation” limitation recited in amended claims 1, 15 and 19 (emphasis added), the examiner notes that the “one of” language in the limitation means that only one of the recited or the “selective N modular redundancy (N-MR)” is required by the claims. 
Regarding the “employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation” limitation recited in the independent claims, the examiner points to paragraphs 35, 37, 80-81, 129 and 179 of Sakaguchi, which disclose that “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all the bits of data is made redundant in arithmetic operations of the neural network”, “the reason why the high-order bits are selected as specific bits to be made redundant is that, for example, it is highly probable that the high-order bits are important bits as compared with other bits … the order of the bit string may be rearranged such that a predetermined bit is made redundant”, “processor 20 performs predetermined arithmetic process and control process” [i.e., selective modular redundancy applied to predetermined arithmetic operations/processes/computations] and “examples of triplexing have been described as an example of multiplexing (redundancy). However, as long as multiplexing (redundancy) is possible, multiplexing (redundancy) is not restricted to triplexing but other modes of multiplexing (redundancy) can be adopted, for example, by raising the multiplicity.” [i.e., 3 or other modes, selective N modular redundancy]. 
Regarding the “when the checker neural network is employed, executing a neural network program and at least one checker neural network on an available computational hardware component” limitation added to claims 1, 15 and 19 in the amendment filed on 1/27/2021, the examiner notes that this limitation was previously 
With regard to the above-noted limitation added from claim 2, the examiner points to paragraphs 35, 112, 178 and 181 of Sakaguchi, which disclose that “in an arithmetic processing device configured to perform arithmetic operations of a neural network”, “arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input”, “neural network processing unit 17 in the arithmetic processing device 10 (FIG. 8) performs arithmetic operations of the neural network” and “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer. Herein, the computer includes a computer built into dedicated hardware” [i.e., executing/performing arithmetic operations of a neural network program on an available arithmetic processing device/equipment/computational hardware component]. 
With continued reference to the above-noted limitation added to the independent claims from claim 2, the examiner also points to pages 55, 57 and 59 of Jin, which disclose that “fault-tolerant techniques are available, which can detect, mitigate, and 
Further, as discussed in detail below, the combination of Sakaguchi and Jin (i.e., Sakaguchi in view of Jin) teaches the limitations of amended independent claims 1, 15 and 19. Additionally, as discussed in detail below, the combination of Sakaguchi and Jin also teaches the limitations of dependent claims 2-14, 16-18 and 20. 

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  	
Claims 16 and 20, which depend directly from independent claims 1 and 15, respectively, both recite “when the checker neural network is employed, executing a 
Further, it is unclear whether the recitations of “a neural network program and at least one checker neural network on an available computational hardware component” refer to the “neural network program and at least one checker neural network on an available computational hardware component” previously-introduced in claims 1 and 15, or to other programs, networks, and components. For examination purposes, “executing a neural network program and at least one checker neural network on an available computational hardware component” is being interpreted as executing the previously-introduced “neural network program and at least one checker neural network on an available computational hardware component”. It appears that applicant incorporated these limitations into amended claims 1 and 15 without removing the corresponding limitations from dependent claims 16 and 20. The examiner suggests that one way to overcome these objections is to remove the above-noted, redundant limitations from claims 16 and 20, as was done in the 1/27/2021 amendment to dependent claim 2 (see, e.g., page 9 of applicant’s remarks noting that “The claims have been amended to include features of claim 2”). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 2019/0130245 A1, hereinafter “Sakaguchi”) in view of non-patent literature Jin (“Autonomously Reconfigurable Artificial Neural Network on a Chip”, Diss. University of Pittsburgh, 2010: i-230”, hereinafter “Jin”).
With respect to claim 1, Sakaguchi discloses the invention as claimed including a computer-implemented N modular redundancy (N-MR) method for neural networks (see, e.g., paragraphs 30, 35, 47 and 181, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed” [i.e., a 3/N modular redundancy technique/method for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks], “an arithmetic operation method for a neural network” [i.e., a method for neural networks], “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer.” [i.e., a computer-implemented method]), the method comprising:
selectively replicating a neural network (see, e.g., paragraphs 30 and 146, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability], “in the convolutional neural by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation (see, e.g., paragraphs 35, 37, 80-81, 129 and 179, “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all the bits of data is made redundant in arithmetic operations of the neural network”, “the reason why the high-order bits are selected as specific bits to be made redundant is that, for example, it is highly probable that the high-order bits are important bits as compared with other bits … the order of the bit string may be rearranged such that a predetermined bit is made redundant”, “processor 20 performs predetermined arithmetic process and control process.” [i.e., selective modular redundancy applied to predetermined arithmetic operations/processes/computations], “examples of triplexing have been described as an example of multiplexing (redundancy). However, as long as multiplexing (redundancy) is possible, multiplexing (redundancy) is not restricted to triplexing but other modes of multiplexing (redundancy) can be adopted, for example, by raising the multiplicity.” [i.e., 3 or other modes, selective N modular redundancy]); and …
executing a neural network program ... on an available computational hardware component (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic processing device configured to perform arithmetic operations of a neural network”, “arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input”, “neural network processing unit 17 in the arithmetic processing device 10 (FIG. 8) performs arithmetic operations of the neural network”, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer. Herein, the computer includes a computer built into dedicated hardware” [i.e., executing/performing arithmetic operations of a neural network program on an available arithmetic processing device/equipment/computational hardware component]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose selectively replicating a neural network by employing … a checker neural network ... applied only to a predetermined computation; and 
when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component.
In the same field, analogous art Jin teaches selectively replicating a neural network (see, e.g., pages 29, 55, 167 and 201, “replicating a seed network, to enhance partial fault tolerance (PFT) of ANNs [artificial neural networks] … requires a large amount of redundancy even if the size of the seed network (which get replicated) is kept by employing … a checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “employing … a checker neural network”, under the broadest reasonable interpretation (BRI), is using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., employ/use a checker neural network]) … applied only to a predetermined computation (see, e.g., pages 28, 84, 137 and 169, “removing nodes that do not significantly affect the network and add new nodes that share the load of the more ; and
when the checker neural network is employed, executing … at least one checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “executing … at least one checker neural network”, under the BRI, is executing or using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using a checker) … to guarantee continuous checking of results”, “neural operations are performed in the codeword space and, then, results are checked” [i.e., execute/use a checker neural network]) on an available computational hardware component (see, e.g., pages 38 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern 
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as suggested by Jin (See, e.g., Jin, page 6). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

 N modular redundancy (N-MR) system for neural networks (see, e.g., paragraphs 30, 35 and 190, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., a 3/N modular redundancy system for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks], “a system stands for a collection of a plurality of constituent members (e.g., devices and modules (parts)” [i.e., a system]), said system comprising:
a processor; and a memory (see, e.g., paragraph 183, “In the computer 1000, a central processing unit (CPU) 1001, a read only memory (ROM) 1002, and a random access memory (RAM) 1003 are interconnected through a bus 1004” [i.e., processor and a memory]), the memory storing instructions to cause the processor to perform (see, e.g., paragraphs 113 and 185, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer”, “computer 1000 configured as described above, for example, the aforementioned series of the processes is performed in such a manner that the CPU 1001 loads a program stored in the recording unit 1008 to the RAM 1003 via the input/output interface 1005 and the bus 1004 to execute.” [i.e., software program/instructions stored in the computer memory to cause the processor of the computer to perform/execute processes]):
selectively replicating a neural network (see, e.g., paragraphs 30 and 146, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability], “in the convolutional neural network, if the input data and the filter coefficient (weighting coefficient) are made redundant (for example, triplexed), further reliability of the data can be achieved … the present technology is applied to the convolutional neural network such that only a more important specific bit (for example, the high-order bit) among all the bits is made redundant … as compared with a case where all the bits are made redundant” [i.e., selectively replicating/triplexing more important components of a neural network]), by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation (see, e.g., paragraphs 35, 37, 80-81, 129 and 179, “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all the bits of data is made redundant in arithmetic operations of the neural network”, “the reason why the high-order bits are selected as specific bits to be made redundant is that, for example, it is highly probable that the high-order bits are important bits as compared with other bits … the order of the bit string may be rearranged such that a predetermined bit is made redundant”, “processor 20 performs predetermined arithmetic process and control process.” [i.e., selective modular redundancy applied to predetermined arithmetic operations/processes/computations], “examples of triplexing have been described as an example of multiplexing (redundancy). However, as long as ; and ...
executing a neural network program ... on an available computational hardware component (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic processing device configured to perform arithmetic operations of a neural network”, “arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input”, “neural network processing unit 17 in the arithmetic processing device 10 (FIG. 8) performs arithmetic operations of the neural network”, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer. Herein, the computer includes a computer built into dedicated hardware” [i.e., executing/performing arithmetic operations of a neural network program on an available arithmetic processing device/equipment/computational hardware component]).

Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose selectively replicating a neural network by employing … a checker neural network ... applied only to a predetermined computation; and
when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component.
In the same field, analogous art Jin teaches selectively replicating a neural network (see, e.g., pages 29, 55, 167 and 201, “replicating a seed network, to enhance partial fault tolerance (PFT) of ANNs [artificial neural networks] … requires a large amount of redundancy even if the size of the seed network (which get replicated) is kept minimal”, “Replicating a seed network also requires a large amount of redundancy”, “given the prominent footprint percentage of neuron units in ARANN [Autonomously Reconfigurable ANN], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating all other components (e.g., controller, memories, or other logics) in a conventional triple modular redundant manner … for a centralized neural network design, it is … expensive to replicate a large portion of the ANN system” and “some inactive neurons will be gradually removed or certain synaptic weights will be eliminated in a selective and orderly fashion.” [i.e., selectively, cost-effectively replicating components/neurons/weights of a neural network]) by employing … a checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “employing … a checker neural network”, under the BRI, is using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an applied only to a predetermined computation (see, e.g., pages 28, 84, 137 and 169, “removing nodes that do not significantly affect the network and add new nodes that share the load of the more critical nodes in the network … some of the weights in the network are indeed critical”, “A multiply-add block is supposed to receive the plurality of inter-neuron transferred information and corresponding predetermined weights, and to be able to provide an output” [i.e., predetermined weights for a block/computation to provide output], “Among all of ANN's functionalities, two most important and widely identified tasks are pattern recognition (also known as classification) and regression” [i.e., for neural network nodes and predetermined weights applied to an existing, predetermined functionality/task/computation]); and
when the checker neural network is employed, executing … at least one checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “executing … at least one checker neural network”, under the BRI, is executing or using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN systems … use an output characteristics predictor, which is then compared (using on an available computational hardware component (see, e.g., pages 38 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “Instead of preparing a lot of identical redundant hardware components … ARANN would be capable of dynamically determining an optimal ANN structure and synaptic connections, as well as adaptively finding and incorporating available neuron resources to maintain the best achievable performance of the affected ANN system” [i.e., on an available resource/hardware component]).
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency between the central controller and all neurons, which provides a more flexible architectural infrastructure” than traditional artificial neural networks (ANNs), as 

Regarding claims 10 and 17, as discussed above, Sakaguchi in view of Jin teaches the method of claim 1 and the system of claim 15.
Sakaguchi further discloses selectively applying N-MR at the neuron level (see, e.g., paragraphs 30, 35 and 143, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., selectively applying 3/N modular redundancy (3/N-MR) for triplexing/replicating at the module/unit/neuron level], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied”, “the neuron is constituted by a multiplier” [i.e., at the neuron level]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose determining a criticality of each neuron in the neural network; and … 
a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron.
In the same field, analogous art Jin teaches determining a criticality of each neuron in the neural network (see, e.g., page 87, “estimated the relevance of neuron nodes and then remove the least important ones during training, where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in ; and … 
a neuron having an importance higher than a predetermined threshold, the neuron being a critical neuron (see, e.g., pages 46, 87 and 190, “changing the weights and biases of all neurons until the network produces the desired output within a given error threshold” [i.e., a predetermined threshold], “estimated the relevance of neuron nodes and then remove the least important ones … the relevance of a unit is defined as the error [i.e., neuron importance is defined as error] when the unit is removed minus the error when it is left in place” [i.e., a relevant/important neuron is not removed as is a critical/important neuron], “criterion for all network structures [i.e., including neurons of the network], where the … error has achieved a reasonably small value (in this study 1% threshold is used).” [i.e., neuron having importance/error higher than a threshold]).
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree 

Regarding claim 11, as discussed above, Sakaguchi in view of Jin teaches the method of claim 10.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the criticality is determined statically by an analysis of the neural network to determine which neurons contribute maximally to an overall network output.
In the same field, analogous art Jin teaches wherein the criticality is determined statically by an analysis of the neural network to determine which neurons contribute maximally to an overall network output (see, e.g., page 87, “estimated the relevance of neuron nodes and then remove the least important ones … where the relevance of a unit is defined as the error when the unit is removed minus the error when it is left in place.” [i.e., criticality/relevance/importance of each neuron/unit determine statically by analyzing the network to determine which neurons/units contribute maximally to network error], “measured the sensitivity of the error function with respect to the removal of each synaptic connection … and incorporated into ANN's 

Regarding claim 12, as discussed above, Sakaguchi in view of Jin teaches the method of claim 10.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the critical neuron is split into two neurons and an output of the two neurons is be combined via a coalescer to check for a fault.
In the same field, analogous art Jin teaches wherein the critical neuron is split into two neurons (see, e.g., pages 3, 55 and 167, “Dual Modular Redundancy (DMR)”, “dual or triple modular redundancy” [i.e., dual modular redundancy splits modules/units into two neurons], “given the prominent footprint percentage of neuron units in ARANN [i.e., including the critical neuron unit], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating” [i.e., neuron is replicated/split into two neurons]) and an output of the two neurons is be combined via a coalescer to check for a fault (paragraph 28 discloses “The Coalescer may be an averaging unit (alternatively accomplished by dividing outgoing weights from replicated neurons by N), a majority vote, and/or an equality checker”. Aside from the above-noted language, applicant’s specification does not define or provide examples of “a coalescer”. Therefore, “a coalescer”, under the BRI is any component or mechanism that combines or averages neuron weights or outputs) (see, e.g., pages 35, 40, 56, 105 and 177, “finding the correct combination of weights”, “overall behaviors of ANNs are 
Regarding claim 13, as discussed above, Sakaguchi in view of Jin teaches the method of claim 12.
Sakaguchi further discloses wherein the coalescer includes at least one of:
an averaging unit; a median unit; a majority vote; and an equality checker that repeats a computation of the two neurons until equality is reached (see, e.g., paragraphs 31-32, “In this triple modular redundancy, three units with the same function are equipped and processing results thereof are passed through a majority voting element (VOTER), such that a processing result in which two or more of the processing results match is selected … Each unit performs a process on the same input and outputs a processing result thereof to the majority voter (VOTER) 100.” [i.e., a majority vote]). 

Regarding claims 14 and 18, as discussed above, Sakaguchi in view of Jin teaches the method of claim 1 and the system of claim 15.
embodied in a cloud-computing environment (see, e.g., paragraph 191, “the present technology can employ a cloud computing configuration” [i.e., embodied in a cloud-computing environment/configuration].)

With regard to independent claim 19, Sakaguchi discloses the invention as claimed including a computer program product (see, e.g., paragraphs 184 and 186-187, “drive 1010 drives a removable recording medium 1011 such as a magnetic disk, an optical disc, a magneto-optical disk, or a semiconductor memory”, “the program executed by the computer 1000 (CPU 1001) can be provided by being recorded in the removable recording medium 1011 serving as a package medium”, “In the computer 1000, the program can be installed to the recording unit 1008 via the input/output interface 1005 by mounting the removable recording medium 1011 in the drive 1010” [i.e., a computer program product/1011]) for N modular redundancy (N-MR) for neural networks (see, e.g., paragraphs 30 and 35, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system.” [i.e., for 3/N modular redundancy for triplexing/replicating modules/units/neurons], “in the arithmetic operations of the neural network, if the triple modular redundancy is applied” [i.e., for neural networks]), the computer program product comprising a computer-readable storage medium (see, e.g., paragraph 184, “drive 1010 drives a removable recording medium 1011 such as a magnetic disk, an optical disc, a magneto-optical disk, or a semiconductor memory” [i.e., a computer-readable storage medium]) having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (see, e.g., paragraph 186, “the program executed by the computer 1000 (CPU 1001) can be provided by being recorded in the removable recording medium 1011 serving as a package medium”):
selectively replicating a neural network (see, e.g., paragraphs 30 and 146, “triple modular redundancy is a redundant configuration technique in which modules (units) are triplexed for the purpose of achieving further reliability of a system” [i.e., a 3/N modular redundancy technique/method for selectively triplexing/replicating modules/units/neurons for achieving further reliability], “in the convolutional neural network, if the input data and the filter coefficient (weighting coefficient) are made redundant (for example, triplexed), further reliability of the data can be achieved … the present technology is applied to the convolutional neural network such that only a more important specific bit (for example, the high-order bit) among all the bits is made redundant … as compared with a case where all the bits are made redundant” [i.e., selectively replicating/triplexing more important components of a neural network]), by employing one of a checker neural network and selective N modular redundancy (N-MR) applied only to a predetermined computation (see, e.g., paragraphs 35, 37, 80-81, 129 and 179, “to perform arithmetic operations of a neural network, it is required to enhance the reliability of the arithmetic operations”, “a specific part of bits among all the bits of data is made redundant in arithmetic operations of the neural network”, “the reason why the high-order bits are selected as specific bits to be made redundant is that, for example, it is highly probable that the high-order bits are important bits as compared with other bits … the order of the bit string may be rearranged such that a predetermined bit is made redundant”, “processor 20 performs predetermined arithmetic ; and …
executing a neural network program ... on an available computational hardware component (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic processing device configured to perform arithmetic operations of a neural network”, “arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input”, “neural network processing unit 17 in the arithmetic processing device 10 (FIG. 8) performs arithmetic operations of the neural network”, “the above-described processes can be executed by hardware as well and also can be executed by software. In a case where the series of the processes is executed by software, a program constituting the software is installed in a computer. Herein, the computer includes a computer built into dedicated hardware” [i.e., executing/performing arithmetic operations of a neural network program on an available arithmetic processing device/equipment/computational hardware component]).
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose selectively replicating a neural network by employing … a checker neural network ... applied only to a predetermined computation; and 
when the checker neural network is employed, executing … at least one checker neural network on an available computational hardware component.
In the same field, analogous art Jin teaches selectively replicating a neural network (see, e.g., pages 29, 55, 167 and 201, “replicating a seed network, to enhance partial fault tolerance (PFT) of ANNs [artificial neural networks] … requires a large amount of redundancy even if the size of the seed network (which get replicated) is kept minimal”, “Replicating a seed network also requires a large amount of redundancy”, “given the prominent footprint percentage of neuron units in ARANN [Autonomously Reconfigurable ANN], it would be very convenient and cost-effective to achieve a higher level full-system fault-tolerance, by replicating all other components (e.g., controller, memories, or other logics) in a conventional triple modular redundant manner … for a centralized neural network design, it is … expensive to replicate a large portion of the ANN system” and “some inactive neurons will be gradually removed or certain synaptic weights will be eliminated in a selective and orderly fashion.” [i.e., selectively, cost-effectively replicating components/neurons/weights of a neural network]) by employing … a checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “employing … a checker neural network”, under the BRI, is using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple applied only to a predetermined computation (see, e.g., pages 28, 84, 137 and 169, “removing nodes that do not significantly affect the network and add new nodes that share the load of the more critical nodes in the network … some of the weights in the network are indeed critical”, “A multiply-add block is supposed to receive the plurality of inter-neuron transferred information and corresponding predetermined weights, and to be able to provide an output” [i.e., predetermined weights for a block/computation to provide output], “Among all of ANN's functionalities, two most important and widely identified tasks are pattern recognition (also known as classification) and regression” [i.e., for neural network nodes and predetermined weights applied to an existing, predetermined functionality/task/computation]); and
when the checker neural network is employed, executing … at least one checker neural network (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “executing … at least one checker neural network”, under the BRI, is executing or using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or on an available computational hardware component (see, e.g., pages 38 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “Instead of preparing a lot of identical redundant hardware components … ARANN would be capable of dynamically determining an optimal ANN structure and synaptic connections, as well as adaptively finding and incorporating available neuron resources to maintain the best achievable performance of the affected ANN system” [i.e., on an available resource/hardware component]).
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency 

Regarding claim 2, as discussed above, Sakaguchi in view of Jin teaches the method of claim 1. 
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose when the checker neural network is employed, during training, determining a correlation of the checker neural network; and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder.
In the same field, analogous art Jin teaches when the checker neural network is employed, during training, determining a correlation of the checker neural network (see, e.g., page 88, “we are essentially establishing a nonlinear model to approximate the complex correlations between the input and output patterns provided in the training data set. We need to carefully manage the training process and determine an appropriate trade-off between the training performance of MLP systems (i.e., accuracy of predicted outputs)” [i.e., determine a correlation during training]); and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder (paragraphs 20 and 26 of applicant’s specification disclose “If a violation occurs, as determined by an Accuracy Recorder, then the overall system 
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic 

Regarding claims 16 and 20, as discussed above, Sakaguchi in view of Jin teaches the system of claim 15, and the computer program product of claim 19.
Sakaguchi further discloses executing a neural network program ... on an available computational hardware component (as indicated above, “executing a neural network program … on an available computational hardware component” is being interpreted as executing the previously-introduced “neural network program” on the previously-introduced “available computational hardware component”) (see, e.g., paragraphs 35, 112, 178 and 181, “in an arithmetic processing device configured to perform arithmetic operations of a neural network”, “arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input”, “neural network processing unit 17 in the arithmetic processing device 10 (FIG. 8) performs arithmetic operations of the neural network”, “the above-described processes can be executed by hardware as well and also can be 
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose when the checker neural network is employed, during training, executing … at least one checker neural network on an available computational hardware component;
determining a correlation of the checker neural network; and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder.
In the same field, analogous art Jin teaches when the checker neural network is employed, executing … at least one checker neural network (as indicated above, executing “at least one checker neural network on an available computational hardware component” is being interpreted as executing the previously-introduced “at least one checker neural network on an available computational hardware component”, also, paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “executing … at least one checker neural network”, under the BRI, is executing or using any small neural network checker or checker neural network) (see, e.g., pages 55, 57 and 59, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple on an available computational hardware component (as indicated above, “an available computational hardware component” is being interpreted as the previously-introduced “available computational hardware component”) (see, e.g., pages 38 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “Instead of preparing a lot of identical redundant hardware components … ARANN would be capable of dynamically determining an optimal ANN structure and synaptic connections, as well as adaptively finding and incorporating available neuron resources to maintain the best achievable performance of the affected ANN system” [i.e., on an available resource/hardware component]);
during training, determining a correlation of the checker neural network (see, e.g., page 88, “we are essentially establishing a nonlinear model to approximate the complex correlations between the input and output patterns provided in the training data set. We need to carefully manage the training process and determine an appropriate trade-off between the training performance of MLP systems (i.e., accuracy of predicted outputs)” [i.e., determine a correlation during training]); and
indicating a possible fault if a violation occurs, as determined by an accuracy recorder (paragraphs 20 and 26 of applicant’s specification disclose “If a 
Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” 


Sakaguchi and Jin are analogous art because they are directed to configuring neural networks (see, e.g., Sakaguchi, Abstract and paragraph 4, and Jin, pages 3, 30 and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sakaguchi to incorporate the teachings of Jin to provide “a Distributed Artificial Neural Network (DANN) architecture” (i.e., a neural network) that is “made up of a lightweight topological & algorithmic controller and a mass of highly independent, autonomic, smart neuron units.” (See, e.g., Jin, page 6). Doing so would have allowed Sakaguchi to leverage the DANN architecture to “significantly improve the system performance by maximizing the degree of neuron-level parallelism” and to greatly reduce “the data and control dependency 

Regarding claim 3, as discussed above, Sakaguchi in view of Jin teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the correlation includes correlations for all expected input-output pairs.
In the same field, analogous art Jin teaches wherein the correlation includes correlations for all expected input-output pairs (see, e.g., page 88, “the standard performance measure, which is determined by both neural network structure and current input patterns. In back-propagation learning, it is typically defined as a[n] accumulated mean-square error of all output neurons and will be evaluated for each training input/output pair on an epoch-by-epoch basis.” [i.e., correlations measured/evaluated for all expected input/output pairs for all epochs]).

Regarding claim 4, as discussed above, Sakaguchi in view of Jin teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the correlation includes correlations across multiple input-output relationships to provide an output in agreement with an original network at some percentage of a time, where a difference in a historical agreement of the neural networks indicates the fault.
In the same field, analogous art Jin teaches wherein the correlation includes correlations across multiple input-output relationships to provide an output in agreement with an original network at some percentage of a time (see, e.g., pages 55, 59, 77 and 88, “techniques are available, which can detect … faults, such as … time-redundant computations”, “concurrent error detection approaches … with time redundancy [i.e., for a time] … these methods repeat the same computation several times by using the system components in a different way for each repetition. Then the results are compared to detect the presence of errors”, “when the ANN system receives the updated error information indicating a new fault has been detected on one neuron, the fault has been there for a certain period of time”, “the standard performance measure, which is determined by both neural network structure [i.e., an original network] and current input patterns … a[n] accumulated mean-square error of all output neurons and will be evaluated for each training input/output pair on an epoch-by-epoch basis” [i.e., correlations across multiple input/output relationships to provide output in agreement with original network], “The back-propagation algorithm is considered to have converged when the absolute rate of change in the average squared error per epoch is sufficiently small. It is typically considered to be small enough to terminate the training process for the rate of change in the average squared error Eav(w) if it is roughly equal to or less than 1 percent per epoch” [i.e., a percentage of a time/epoch]), where a difference in a historical agreement of the neural networks indicates the fault 

Regarding claim 5, as discussed above, Sakaguchi in view of Jin teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the checker neural network is at least an order of magnitude smaller in a size than the neural network being checked.
In the same field, analogous art Jin teaches wherein the checker neural network is at least an order of magnitude smaller in a size than the neural network being checked (paragraph 19 of applicant’s specification discloses “the method can employ one of (or both of) the use of small neural network checkers (‘checker neural networks’)”. Therefore, “the checker neural network”, under the BRI is any small neural network checker or checker neural network) (see, e.g., pages 55, 57, 64 and 85-86, “detect, mitigate, and correct many of soft errors and hard faults, such as … dual or triple modular redundancy (TMR), time-redundant computations or checkers 

Regarding claim 6, as discussed above, Sakaguchi in view of Jin teaches the method of claim 2.
Sakaguchi further discloses wherein neural network is executed on a first computational hardware component (see, e.g., paragraphs 35 and 112, “an arithmetic processing device configured to perform arithmetic operations of a neural network”, “The arithmetic processing device 10 is a piece of equipment capable of performing arithmetic operations of the neural network on data that has been input. The arithmetic processing device 10 is, for example … an information processing device such as a personal computer or a server” [i.e., the neural network is executed on a first computational hardware component/arithmetic processing device]).
the checker neural network is executed on a second computational hardware component.
In the same field, analogous art Jin teaches the checker neural network is executed on a second computational hardware component (see, e.g., pages 38, 55, 57 and 199, “augment the performance of hardware implementation of artificial neural networks by sufficiently utilizing the available resources on modern FPGAs”, “fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN [artificial neural network] systems … use an output characteristics predictor, which is then compared (using a checker)”, “ARANN would be capable of dynamically determining an optimal ANN structure and synaptic connections, as well as adaptively finding and incorporating available neuron resources to maintain the best achievable performance of the affected ANN system” [i.e., on a second resource/hardware component]).

Regarding claim 7, as discussed above, Sakaguchi in view of Jin teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the neural network and the checker neural network are executed on a single computational hardware component.
In the same field, analogous art Jin teaches wherein the neural network and the checker neural network are executed on a single computational hardware component (see, e.g., pages 31-32, 55, 57 and 84, “Run-Time Reconfiguration Artificial Neural Network (RRANN) … The RRANN was built on a FPGA board connected to the host PC, which stores all configuration information for the FPGAs, monitors the progress of each stage of execution, and supplies the appropriate configuration data to the FPGA board” [i.e., the neural network and checker are executed on a single host PC/hardware component],“fault-tolerant techniques are available, which can detect, mitigate, and correct many of soft errors and hard faults, such as … checkers … for ANNs”, “error detection (or called ‘diagnosis’) strategies applicable to ANN [artificial neural network] systems … use an output characteristics predictor, which is then compared (using a checker)”, “incorporate the structural optimization of neural networks into the ARANN platform” [i.e., a single hardware platform]). 

Regarding claim 8, as discussed above, Sakaguchi in view of Jin teaches the method of claim 7.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the single computational hardware component is one of: time-multiplexed; and capable of processing multiple simultaneous requests.
In the same field, analogous art Jin teaches wherein the single computational hardware component is one of: time-multiplexed (see, e.g., pages 143 and 176, “due to its inherently complicated connections and massively computational demands, we propose and implement a Bidirectional Time-Multiplexed Reusable ANN (BRANN) ; and 
capable of processing multiple simultaneous requests (see, e.g., pages 71, 169 and 177, “improve the system performance by maximizing the degree of neuron-level parallelism throughout the ANN training/functioning processes, where all arithmetic operations and data access are carried out simultaneously in each neuron unit”, “all involved neuron nodes will enter a particular stage during the whole training/functioning process of neural networks and conduct some sort of operations simultaneously”, “the activation signals and the operational instructions from ANN controller will be distributed to those involved physical neurons simultaneously.” [i.e., capable of processing multiple requests/operations simultaneously]).

Regarding claim 9, as discussed above, Sakaguchi in view of Jin teaches the method of claim 2.
Although Sakaguchi substantially discloses the claimed invention, Sakaguchi is not relied on to explicitly disclose wherein the available computational hardware component comprises one accelerator producing both an output of the neural network and an output of the checker neural network.
In the same field, analogous art Jin teaches wherein the available computational hardware component comprises one accelerator producing both an output of the neural network and an output of the checker neural network (see, e.g., pages 26, 103 and 123, “From a perspective of architectural acceleration, Hellmich and Klar [105] described an FPGA based simulation acceleration platform”, “we propose 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125